Citation Nr: 0901059	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He died on April [redacted], 2001.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The case was previously before the Board in December 2007, at 
which time it was remanded for due process consideration.  
The case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001; the death certificate 
lists the immediate cause of death as hypoxia due to 
idiopathic pulmonary fibrosis, with coronary artery 
atherosclerosis as a significant condition contributing to 
death, but not resulting in the underlying cause of death.

2.  At the time of the veteran's death, service connection 
had been established for defective hearing, rated as 
noncompensable from January 1968, and residuals of malaria, 
rated as noncompensable from January 1968.  

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.




CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the October 2003 and 
December 2007 VCAA notification letters sent to the appellant 
are insufficient.

The October 2003 and December 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant informed her of 
what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
veteran's death.  These letters also informed her of her and 
VA's respective duties for obtaining evidence.  However, she 
was not informed of the disabilities for which service 
connection had been established during the veteran's 
lifetime.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.  Further, a statement of the case 
issued to the appellant and her then representative set forth 
the pertinent disabilities for which service connection had 
been established and what was necessary to establish service 
connection for the cause of the veteran's death, including 
any disabilities for which service connection had not been 
established.  Hence, the Board finds that any defect was 
cured by actual knowledge on the part of the claimant of what 
was needed to substantiate the claim and that further 
development with regard to VA's duty to notify under VCAA 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Nevertheless, the December 2007 letter explained  the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the appellant's claim, no 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received the initial VCAA notice 
letter prior to the RO's adjudication of her claim and the 
issuance of the September 2004 rating decision.  And, 
although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to the timing of the VCAA 
notice.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
post-service treatment, as well as a VA medical opinion.  
Additionally, the claims file contains the appellant's own 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Asbestos Exposure

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).



Analysis

The appellant-widow contends the veteran's death due to 
hypoxia as a consequence of idiopathic pulmonary fibrosis 
resulted from his military service, including exposure to 
Agent Orange or asbestos during his military service in 
Vietnam.  Unfortunately, however, there is no evidence 
substantiating this allegation.  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had foreign 
and/or sea service for 11 months and 28 days and that his 
military occupational specialty (MOS) was as a fire crewman. 
Nevertheless, based on the relevant evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  

At the time of his death, the veteran was service-connected 
for defective hearing and residuals of malaria.  Although the 
appellant has alleged that the veteran's exposure to Agent 
Orange and/or asbestos caused the hypoxia due to idiopathic 
pulmonary fibrosis, the Board points out that the veteran's 
service medical records are negative for evidence that the 
veteran was treated for a respiratory  or cardiovascular 
disability, including hypoxia, pulmonary fibrosis, or 
coronary artery atherosclerosis, nor did he have any related 
complaints during his military service.  The Board also 
points out that the veteran's December 1967 separation 
examination was normal.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.312.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Furthermore, the medical evidence of record indicates that 
the veteran's hypoxia and idiopathic pulmonary fibrosis were 
first manifested many years after his service in the military 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
In this regard, the Board points out that the veteran's 
pulmonary fibrosis was initially diagnosed in  1999, 
approximately 31 years after his discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, there is no persuasive medical nexus evidence 
of record indicating that the veteran's hypoxia due to 
idiopathic pulmonary fibrosis, which caused the veteran's 
death was in any way related to his service in the military.  
The appellant has not submitted any such evidence 
demonstrating that the veteran's hypoxia or pulmonary 
fibrosis were related to his military service, including his 
service-connected disabilities or any incident of the 
veteran's service.  Similarly, the physician who prepared and 
signed the veteran's death certificate did not conclude that 
his military service was a direct cause or contributing 
condition in the development of his hypoxia due to idiopathic 
pulmonary fibrosis, contributed to by coronary artery 
atherosclerosis, much less a substantial or material factor 
in this unfortunate occurrence.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Furthermore, while the Board concedes that the veteran may 
have served in Vietnam and, in that capacity, may have been 
exposed to Agent Orange, there is no objective clinical 
indication he had a presumptive disease associated with such 
exposure.  He did not have a respiratory cancer or other 
disease listed at 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, while the Board concedes 
that the veteran may have been exposed to asbestos during his 
service, the appellant has not accounted for the veteran's 
long, documented history of smoking and significant post-
service metal and chemical exposure in his work environment, 
as documented in the April 1999 and November 1999 reports 
from F. M., M.D, or the July 2000 letter from K. R. M., M.D., 
which attributed his pulmonary fibrosis to his smoking.  
See 38 C.F.R. § 3.303(b) (subsequent manifestations of a 
chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

As a result, there is simply no persuasive medical evidence 
of record supporting appellant's beliefs that the veteran's 
death was attributable to his service in the military; as a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, little probative weight can be assigned 
to her statements, in light of the absence of any 
corroborating evidence supporting her assertions, such as 
written statements from the veteran's medical providers 
confirming her assertions, along with a rationale or medical 
documentation supporting such assertions.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


